Citation Nr: 1620052	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  07-02 256	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran had active service from January 1975 to January 1978 and from April 1978 to October 1987.

This matter was last before the Board of Veterans' Appeals (Board) in February 2016, on appeal from rating decisions of the Department of Veterans Affairs Regional Office (RO) in Waco, Texas.  

On February 10, 2016, the Board issued decision granting entitlement to service connection for a left shoulder disability and remanding the issues of entitlement to service connection for a deviated septum and sleep apnea. 


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

On page 10 of the February 2016 Board remand, the Board determined that the AOJ had denied the sleep apnea claim in a February 2015 decision, to which the Veteran had subsequently filed a March 2015 Notice of Disagreement.  As the RO had not taken action, the Board remanded for issuance of a Statement of the Case for these issues.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.9(c), (d)(6) (2015).  However, the March 2015 Notice of Disagreement was not valid as to the sleep apnea issue.  At the time of the February 2016 decision, the Veteran had split representation.  He filed a general VA Form 21-22 in 1995 appointing Disabled American Veterans as his representative for all claims before VA.  He filed a May 2012 VA Form 21-22a in favor of D.G.K., an attorney, but only as to the issues of service connection for a left shoulder disability and a deviated nasal septum.  A limited power of attorney, such as the May 2012 VA Form 21-22a, does not revoke a prior, general power of attorney, such as the 1995 VA Form 21-22.  38 C.F.R. § 14.631(f) (2015).  D.G.K. was not the Veteran's representative as to the sleep apnea issue and could not file a valid Notice of Disagreement on that issue.  38 C.F.R. § 20.301(a) (2015).  Without a valid Notice of Disagreement, the Board lacked jurisdiction to remand the issues.  See Manlincon, 12 Vet. App. at 240-41.  

Accordingly, the February 10, 2016, Board decision is vacated to the extent is addressed the issue of entitlement to service connection for sleep apnea.




	                        ____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

